DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 2/25/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 9 and 15 have been amended.  

Response to Arguments
The Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
The Applicant argued that In Owng, a coolant, such as cooling water, flows through a water pipe 91 
connected to the coolant inlet 213, the coolant inlet 213, one of the heat exchange conduit 37, a communicating pipe 92 interconnecting the heat exchange conduits 37, the other one of the heat exchange conduits 37, the coolant outlet 214, and a water pipe 93 connected to the coolant outlet 214 so as to remove the heat from the accommodation chamber 210 and exteriorly of the housing 2. Examiner states that it would have been obvious to "modify the electric machine of Fee in view of Creviston to have a passage 92 on the exterior surface of the housing 132 and extending through the housing 132 to fluidly connect the at least two first grooves 144 and bypass the second groove 40 as taught by Owng, for the advantageous benefits of enhancing heat dissipation and making the electric machine more compact in size as taught by Owng (para[0029]:10-15, by heat transfer from the exterior passage 92 to the surroundings)."   In contrast to Owng, Applicant's bypass component 70, shown in FIG. 5, is configured to allow for multiple coolant flow paths through the cooling jacket without cross contamination of the coolants within a cooling jacket of a machine having multiple, axially advancing coolant passages. Owng discloses its pipes 91, 92, and 93 are for inlets, outlets, and for dissipating heat out of its accommodation chamber, but does not teach how to keep multiple coolants in a cooling jacket or accommodation chamber separate to prevent cross contamination between different coolants. Applicant's disclosure is distinct with the purpose of jumping over the second coolant to avoid cross contamination. Applicant does not claim the bypass component for heat dissipation as Examiner notes. As now amended, Applicant claims the bypass component for a first coolant jumping over the second coolant to avoid cross contamination between different coolants. Owng does not disclose this because Owng does not use more than one coolant in its machine assembly.  As now amended, independent claims 1, 9, and 15 possess a functionally defined limitation distinct from Owng. Thus, there is no prima case of obviousness because the functional limitation of Owng does not possess the functionally defined limitations in the now amended claims.
The Applicant’s argument is not persuasive because the communicating pipe 92 of Owng et al. (US 2011/0025147, hereinafter Owng) inherently possesses the recited function because the communicating pipe 92 of Owng has the same structure as the passage 72 of the application which implements the function (see MPEP 2114(I) or MPEP 2112.01).  Also, Owng teaches that the communicating pipe 92 is part of a water-cooling system which implies that the communicating pipe 92 prevents cross-contamination of the water in the water-cooling system (para [0029]).

Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, line 9, “first groove” should be --  first passage  --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US 2009/0127946, hereinafter Fee) in view of Creviston et al. (US 2012/0286596, hereinafter Creviston) and Owng et al. (US 2011/0025147, hereinafter Owng).
As to claim 1, Fee shows (FIG. 8) An electric machine (motor para[0047]:1-5), comprising: 
a housing 132 having an exterior surface; 
a shaft rotatably supported within the housing (para[0047]:1-5) ; 
a rotor operatively coupled to rotate with the shaft (para[0047]:1-5); 
a stator 112 annularly surrounding the rotor (para[0047]:1-5); and 
a cooling assembly, including: 
a cooling jacket 120 disposed in the housing 132, the cooling jacket 120 having an inner surface defining a generally cylindrical cavity for receiving the stator 112 and an outer surface having at least two generally annular first grooves 144 for circulating a first coolant (para[0033]).
Fee does not show:
at least one generally annular second groove for circulating a second coolant, the second groove being disposed between the at least two first grooves; and 
a passage on the exterior surface of the housing and extending through the housing to fluidly connect the at least two first grooves for the first coolant in the at least first groove to bypass the second coolant in the second groove and prevent cross-contamination of the first coolant and second coolant.  
As to the first bullet, Creviston shows (FIG. 2) at least one generally annular second groove 40 for circulating a second coolant, the second groove 40 being disposed between the at least two first grooves 38 (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee to have at least one generally annular second groove 40 for circulating a second coolant, the second groove being disposed between the at least two first grooves 144 as taught by Creviston, for the advantageous benefits of receiving a portion of the heat energy being transported by the first coolant and a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to the second bullet, Owng shows (FIG. 2) a passage 92 on the exterior surface of the housing 21 and extending through the housing 21 to fluidly connect the at least two first grooves 37 for the first coolant in the at least first groove to bypass the stator 3 and prevent cross-contamination of the first coolant (communicating pipe 92 para[0026]; the communicating pipe 92 of Owng inherently possesses the recited function because the communicating pipe 92 of Owng has the same structure as the passage 72 of the application which implements the function, see MPEP 2114(I) or MPEP 2112.01)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston to have a passage 92 on the exterior surface of the housing 132 and extending through the housing 132 to fluidly connect the at least two first grooves 144 for the first coolant in the at least first groove to bypass the second coolant in the second groove 40 and prevent cross-contamination of the first coolant and second coolant as taught by Owng, for the advantageous benefits of enhancing heat dissipation and making the electric machine more compact in size as taught by Owng (para[0029]:10-15, by heat transfer from the exterior passage 92 to the surroundings).
As to claim 2/1, Fee in view of Creviston and Owng was discussed above with respect to claim 1, and Fee further shows the first coolant comprises water (para[0048]:1-5).
As to claim 3/1, Fee in view of Creviston and Owng was discussed above with respect to claim 1 except for the second coolant comprises oil.
Creviston shows the second coolant comprises oil (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Owng to have the second coolant comprises oil as taught by Creviston, for the advantageous benefit of a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 5/1, Fee in view of Creviston and Owng was discussed above with respect to claim 1 except for the passage is in a bypass component on the exterior surface of the housing and integral with the housing.
Owng shows (FIG. 2) the passage 92 is in a bypass component on the exterior surface of the housing 21 and integral with the housing 21 (is fixed to the housing 21 para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston to have the passage 92 is in a bypass component on the exterior surface of the housing 132 and integral with the housing 132 as taught by Owng, for the advantageous benefits of enhancing heat dissipation and making the electric machine more compact in size as taught by Owng (para[0029]:10-15, by heat transfer from the exterior passage 92 to the surroundings).
As to claim 6/1, Fee in view of Creviston and Owng was discussed above with respect to claim 1 except for the passage is in a bypass component fastened to the exterior surface of the housing.
Owng shows (FIG. 2) the passage 92 is in a bypass component fastened to the exterior surface of the housing 21 (is fixed to the housing 21 para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston to have the passage 92 is in a bypass component fastened to the exterior surface of the housing 132 as taught by Owng, for the advantageous benefits of enhancing heat dissipation and making the electric machine more compact in size as taught by Owng (para[0029]:10-15, by heat transfer from the exterior passage 92 to the surroundings).
As to claim 7/1, Fee in view of Creviston and Owng was discussed above with respect to claim 1 and Fee further shows (FIG. 8) one or more coolant inlet ports 199a,199b and one or more coolant outlet ports 198 for supplying and evacuating the first or second coolants.
As to claim 8/1, Fee in view of Creviston and Owng was discussed above with respect to claim 1 except for the electric machine is retrofitted with the passage connecting the at least two first grooves and bypassing the second groove.
Owng shows (FIG. 2) the electric machine is fitted with the passage 92 connecting the at least two first grooves 37 and bypassing the stator 3 (para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston to have the electric machine is fitted with the passage 92 connecting the at least two first grooves 144 and bypassing the second groove 40 as taught by Owng, for the advantageous benefits of enhancing heat dissipation and making the electric machine more compact in size as taught by Owng (para[0029]:10-15, by heat transfer from the exterior passage 92 to the surroundings).
The Examiner notes that the limitation of “retrofitted” is considered as a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
As to claim 9, Fee shows (FIG. 8) A cooling assembly for an electric machine (motor para[0047]:1-5), comprising: 
a generally cylindrical cooling jacket 120 configured to receive a shaft, a rotor and a stator 112, the cooling jacket configured to be disposed in an electric machine housing 132 (motor, shaft and rotor para[0047]:1-5); 
at least two first passages 144 in the cooling jacket for circulating a first coolant (para[0033]).
Fee does not show:
at least one second passage in the cooling jacket for circulating a second coolant, the second passage being disposed between the at least two first passages; and 
a third passage on an exterior of the machine housing, the third passage extending through the housing to fluidly connect the at least two first passages for the first coolant in the at least first groove to bypass the second coolant in the second passage and prevent cross-contamination of the first coolant and second coolant.
As to the first bullet, Creviston shows (FIG. 2) at least one second passage 40 in the cooling jacket for circulating a second coolant, the second passage 40 being disposed between the at least two first passages 38 (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee to have at least one second passage 40 in the cooling jacket for circulating a second coolant, the second passage 40 being disposed between the at least two first passages 144 as taught by Creviston, for the advantageous benefits of receiving a portion of the heat energy being transported by the first coolant and a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to the second bullet, Owng shows (FIG. 2) a passage 92 on the exterior of the machine housing 21, the passage 92 extending through the housing 21 to fluidly connect the at least two first passages 37 for the first coolant in the at least first groove to bypass the stator 3 and prevent cross-contamination of the first coolant (communicating pipe 92 para[0026], the communicating pipe 92 of Owng inherently possesses the recited function because the communicating pipe 92 of Owng has the same structure as the passage 72 of the application which implements the function, see MPEP 2114(I) or MPEP 2112.01).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston to have a third passage 92 on an exterior of the machine housing 132, the third passage 92 extending through the housing 132 to fluidly connect the at least two first passages 144 for the first coolant in the at least first groove to bypass the second coolant in the second passage 40 and prevent cross-contamination of the first coolant and second coolant as taught by Owng, for the advantageous benefits of enhancing heat dissipation and making the electric machine more compact in size as taught by Owng (para[0029]:10-15, by heat transfer from the exterior passage 92 to the surroundings).
As to claim 10/9, Fee in view of Creviston and Owng was discussed above with respect to claim 9 except for the first passages are configured to circulate a water and ethylene glycol-based first coolant.
Creviston describes the first passages 38 are configured to circulate a water and ethylene glycol-based first coolant (para[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Owng to have the first passages 144 are configured to circulate a water and ethylene glycol-based first coolant as taught by Creviston, for the advantageous benefit of receiving a portion of the heat energy being transported by the first coolant in the second coolant as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 11/9, Fee in view of Creviston and Owng was discussed above with respect to claim 9 except for the second passage is configured to circulate an oil-based second coolant.
Creviston shows the second passage 40 is configured to circulate an oil-based second coolant (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Owng to have the second passage 40 is configured to circulate an oil-based second coolant as taught by Creviston, for the advantageous benefit of a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 13/9, Fee in view of Creviston and Owng was discussed above with respect to claim 9 except for the third passage is part of a kit for retrofitting an existing electric machine.
Owng shows (FIG. 2) the third passage 92 is capable of being fitted to an electric machine (para[0026], the passage 92 is capable of performing the claimed function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Owng to have the third passage 92 is capable of being fitted to an electric machine as taught by Owng, for the advantageous benefits of enhancing heat dissipation and making the electric machine more compact in size as taught by Owng (para[0029]:10-15, by heat transfer from the exterior passage 92 to the surroundings).
The Examiner notes that the limitation of “part of a kit for retrofitting an existing electric machine” is considered as a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
As to claim 14/9, Fee in view of Creviston and Owng was discussed above with respect to claim 9 except for the third passage comprises a tube configured for attaching to the exterior of the machine housing.
Owng shows (FIG. 2) the third passage 92 comprises a tube configured for attaching to the exterior of the machine housing 21 (para[0026], the passage 92 is capable of performing the claimed function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Owng to have the third passage 92 comprises a tube configured for attaching to the exterior of the machine housing 132 as taught by Owng, for the advantageous benefits of enhancing heat dissipation and making the electric machine more compact in size as taught by Owng (para[0029]:10-15, by heat transfer from the exterior passage 92 to the surroundings).
As to claim 15, Fee shows (FIG. 8) A method of cooling an electric machine (motor para[0047]:1-5), comprising the steps of: 
providing a cooling jacket 120, the cooling jacket 120 received in an electric machine housing 132 and having at least two first coolant passages (para[0047]:1-5); and
circulating a first coolant through the at least two first coolant passages 144 (para[0033]).
Fee does not show:
the cooling jacket having at least one second coolant passage, the second coolant passage being disposed between the at least two first coolant passages;
circulating a second coolant through the second coolant passage;
providing a third passage on an exterior of the machine housing, the third passage fluidly connecting the at least two first coolant passages for the first coolant in the at least first coolant passage to bypass the second coolant in the second coolant passage and prevent cross-contamination of the first coolant and second coolant; and 
circulating the first coolant through the third passage.
As to the first two bullets, Creviston shows (FIG. 2):
the cooling jacket having at least one second coolant passage 40, the second coolant passage 40 being disposed between the at least two first coolant passages 38 (para[0023]); and
circulating a second coolant through the second coolant passage 40 (oil para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Fee to have:
the cooling jacket having at least one second coolant passage 40, the second coolant passage 40 being disposed between the at least two first coolant passages 144 (para[0023]); and
circulating a second coolant through the second coolant passage 40
as taught by Creviston, for the advantageous benefits of receiving a portion of the heat energy being transported by the first coolant and a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to the third and fourth bullets, Owng shows (FIG. 2) 
providing a third passage 92 on an exterior of the machine housing 21, the third passage 92 fluidly connecting the at least two first coolant passages 37 for the first coolant in the at least first coolant passage to bypass the stator 3 and prevent cross-contamination of the first coolant; and 
circulating the first coolant through the third passage 92 (communicating pipe 92 para[0026], the communicating pipe 92 of Owng inherently possesses the recited function because the communicating pipe 92 of Owng has the same structure as the passage 72 of the application which implements the function, see MPEP 2114(I) or MPEP 2112.01).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Fee in view of Creviston to have:
providing a third passage 92 on an exterior of the machine housing 132, the third passage 92 fluidly connecting the at least two first coolant passages 144 for the first coolant in the at least first coolant passage 144 to bypass the second coolant in the second coolant passage 40 and prevent cross-contamination of the first coolant and second coolant; and 
circulating the first coolant through the third passage 92
as taught by Owng, for the advantageous benefits of enhancing heat dissipation and making the electric machine more compact in size as taught by Owng (para[0029]:10-15, by heat transfer from the exterior passage 92 to the surroundings).
As to claim 16/15,  Fee in view of Creviston and Owng was discussed above with respect to claim 15 except for the first and second coolants are circulated in isolation from one another.
Creviston shows (FIG. 2) the first and second coolants are circulated in isolation from one another para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Fee in view of Creviston and Owng to have: the first and second coolants are circulated in isolation from one another as taught by Creviston, for the advantageous benefits of receiving a portion of the heat energy being transported by the first coolant and a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 18/15, Fee in view of Creviston and Owng was discussed above with respect to claim 15 except for the first coolant is a water and ethylene glycol-based coolant configured to cool a stator of the electric machine.
Creviston describes the first coolant is a water and ethylene glycol-based coolant configured to cool a stator of the electric machine (para[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Fee in view of Creviston and Owng to have the first coolant is a water and ethylene glycol-based coolant configured to cool a stator of the electric machine as taught by Creviston, for the advantageous benefit of receiving a portion of the heat energy being transported by the first coolant in the second coolant as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 19/15, Fee in view of Creviston and Owng was discussed above with respect to claim 15 except for the second coolant is an oil-based coolant configured to cool stator windings of the electric machine.
Creviston shows the second coolant is an oil-based coolant configured to cool stator windings of the electric machine (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Owng to have the second coolant is an oil-based coolant configured to cool stator windings of the electric machine as taught by Creviston, for the advantageous benefit of a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 20/15, Fee in view of Creviston and Owng was discussed above with respect to claim 15 and Fee further shows (FIG. 8) the step of providing ports 199a,199b in fluid communication with the first and second passages 144, the ports configured to resupply first for circulation through the cooling jacket 120.
Fee does not show supplying second coolants.
Creviston shows supplying second coolants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Fee in view of Creviston and Owng to have ports 199a,199b configured to resupply second coolants for circulation through the cooling jacket 120 as taught by Fee, for the advantageous benefits of receiving a portion of the heat energy being transported by the first coolant and a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22)

Claims 4 and 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US 2009/0127946, hereinafter Fee) in view of Creviston et al. (US 2012/0286596, hereinafter Creviston) and Owng et al. (US 2011/0025147, hereinafter Owng) and Lee (EP 3337011 A1).
As to claims 4/1 and 12/9 and 17/15, Fee in view of Creviston and Owng was discussed above with respect to claims 1 and 9 and 15 and Fee further shows (FIG. 8) O-rings 179 (para[0046] to form sealing members).
Fee does not show one or more sealing members disposed on the cooling jacket between the at least two first grooves and the second groove.
Lee shows (FIG. 7): 

    PNG
    media_image1.png
    493
    510
    media_image1.png
    Greyscale

one or more sealing members 111a,111b disposed between the electric machine and the groove 113G defining a cooling channel (para[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second groove 40 of Fee in view of Creviston and Owng to have one or more sealing members 111a,111b disposed on the cooling jacket 120 between the at least two first grooves 144 and the second groove 40 as taught by Lee, for the advantageous benefit of preventing the second coolant from leaking from the second groove 40 as taught by Lee (para[0032]:8-13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Katsuno (EP 3112713 A1) shows a cooling jacket with two fluids;
Puls (WO 2017/211360) shows a cooling jacket with two fluids; and
Kim et al. (US 2018/0287452) shows a cooling system with two fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832